DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one deflector is disposed on the impaction plate upstream of the reductant injector such that the impaction plate defines the surface” as claimed in Claim 4 must be shown or the feature(s) canceled from the claim(s). There is no Figure that has an impaction plate with the reductant port defined in it [Claim 1 discloses that the reductant port is defined in “a surface of the housing” and “at least one deflector disposed on the surface of the housing through which the reductant port is defined] No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 4
Lines 5-6 recite the limitation “at least one deflector is disposed on the impaction plate upstream of the reductant injector such that the impaction plate defines the surface” (emphasis added). However, Claim 1 previously disclosed that the reductant port is defined in a surface of the housing and at least one deflector is disposed on the surface of the housing through which the reductant port is defined. Claim 4 fails to comply with the written description requirement as the 

Regarding Claim 5
Claim 5 is rejected insofar as it is dependent upon a rejected base claim. 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4
Lines 5-6 recite the limitation “at least one deflector is disposed on the impaction plate upstream of the reductant injector such that the impaction plate defines the surface” (emphasis added). However, Claim 1 previously disclosed that the reductant port is defined in a surface of the housing and at least one deflector is disposed on the surface of the housing through which the reductant port is defined. Claim 4 is indefinite as it is unclear how the reductant port is on the housing and the impaction plate when the impaction plate is disposed within the housing.

Regarding Claim 5
Claim 5 is rejected insofar as it is dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hong, US 2012/0124983.

Regarding Claim 1
Hong discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine, comprising: a housing (16); a selective catalytic reduction (SCR) system (14) disposed within the housing (16); a reductant injector (32) disposed on a sidewall of the housing (16) upstream of the SCR system (14) and configured to insert a reductant into the exhaust gas through a reductant port (opening in (40)) defined in a surface (26, 38, 40) of the housing (16) (Hong, Figure 1); and a vortex generator (48) disposed in the housing (16), the vortex generator (48) comprising at least one deflector (48) disposed on the surface (26, 38, 40) of the housing (16) through which the reductant port (opening 

Regarding Claim 2
Hong discloses the system as rejected in Claim 1 above. Hong further discloses that the at least one deflector (48) is oriented at an angle with respect to a flow axis of the exhaust gas so as to cause swirling in the exhaust gas (Hong, [0007], Figures 1 and 3). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2012/0124983, in view of Moore, EP 3321483 A1.

Regarding Claim 8
Hong discloses the system as rejected in Claim 1 above. However, Hong does not disclose a virtual mixer disposed in the housing upstream of the SCR system, the virtual mixer comprising at least 
Moore teaches an injection system comprising a virtual mixer (20) disposed in a housing (12) upstream of a SCR system (120), the virtual mixer (20) comprising at least one electrode (24) configured to generate an electric field across the mixer (20), the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break, into smaller droplets (Moore, [0017] and [0019]-[0020], Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hong to include a virtual mixer in the housing upstream of the SCR system, wherein the virtual mixer comprises at least one electrode configured to generate an electric field across the mixer as is taught by Moore, in order to effectively atomize the reductant (Moore, Abstract). 

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2012/0124983, in view of Ranganathan et al., US 2011/0107743.

Regarding Claim 19
Hong discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine, comprising: a housing (16); a selective catalytic reduction (SCR) system (14) disposed within the housing (16); a reductant injector (32) disposed on a sidewall of the housing (16) upstream of the SCR system (14) and configured to insert a reductant into the exhaust gas through a reductant port (opening in (40)) defined in a surface (26, 38, 40) of the housing (16) (Hong, Figures 1 and 3); and a vortex generator disposed in the housing (16), the vortex generator (48) comprising at least one deflector (48) disposed on the surface (26, 38, 40) of the housing (16) through which the reductant port 
However, Hong does not explicitly disclose that the height is in a range of 2mm to 50 mm, the width is in a range of 1mm to 2mm, and the length is in a range of 5mm to 30mm. Ranganathan discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine (Ranganathan, Abstract), comprising: a housing (44); a selective catalytic reduction (SCR) system (16) disposed within the housing (44); a reductant injector (38) disposed on a sidewall of the housing (44) upstream of the SCR system (16) and configured to insert reductant into the exhaust gas (Ranganathan, [0015]-[0017], Figure 1); and a vortex generator (42) disposed in the housing (44), the vortex generator (42) comprising at least one deflector (48) disposed on a surface (46) within the housing (44), the at least one deflector (48) having a height, with, and length (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C). Ranganathan further discloses that increasing the height of the deflector, thereby increasing the surface area of the deflector, encourages the vaporization and mixing of urea (Ranganathan, [0022]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the deflector height, length, and width to achieve the desired vaporization and turbulence of the exhaust gas as Ranganathan discloses that increasing the surface area of the deflector (by increasing the height of the deflector) encourages vaporization and mixing, and absent evidence of criticality, when "the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2012/0124983, in view of Ranganathan et al., US 2011/0107743, and further in view of Moore, EP 3321483 A1.

Regarding Claim 20
Hong and Ranganathan teach the system as rejected in Claim 19 above. However, Hong and Ranganathan do not disclose a virtual mixer disposed in the housing upstream of the SCR system, the virtual mixer comprising at least one electrode configured to generate an electric field across the mixer, the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break into smaller droplets. 
Moore teaches an injection system comprising a virtual mixer (20) disposed in a housing (12) upstream of a SCR system (120), the virtual mixer (20) comprising at least one electrode (24) configured to generate an electric field across the mixer (20), the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break, into smaller droplets (Moore, [0017] and [0019]-[0020], Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hong/Ranganathan to include a virtual mixer in the housing upstream of the SCR system, wherein the virtual mixer comprises at least one electrode configured to generate an electric field across the mixer as is taught by Moore, in order to effectively atomize the reductant (Moore, Abstract).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746